UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7118


CASEY LEWIS,

                    Petitioner - Appellant,

             v.

LEVERN COHEN,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:18-cv-02067-DCN)


Submitted: November 15, 2018                                Decided: November 20, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Casey Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Casey Lewis seeks to appeal the district court’s order dismissing without prejudice

his 28 U.S.C. § 2254 (2012) petition as successive and unauthorized. The district court

referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The

magistrate judge recommended that relief be denied and advised Lewis that failure to file

timely, specific objections to this recommendation would waive appellate review of a

district court order based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Lewis

has waived appellate review by failing to file objections.     Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma pauperis, and dismiss the

appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                           2